Citation Nr: 0426173	
Decision Date: 09/22/04    Archive Date: 09/29/04

DOCKET NO.  00-20 913	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Entitlement to an increased evaluation for a herniated lumbar 
disc, currently evaluated as 40 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Jonathan Taylor, Counsel


INTRODUCTION

The appellant served on active duty from April 1968 to 
December 1970 and from May 1975 to March 1978.  He has 
unverified service from June 1971 to May 1975.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a July 1999 rating decision of the 
North Little Rock, Arkansas, Department of Veterans Affairs 
(VA) Regional Office (RO).

It is noted that the appellant was awarded an increased 
evaluation for his service-connected herniated lumbar disc, 
from 10 to 40 percent disabling by an October 2002 rating 
decision.  Because he continues to disagree with the current 
rating assigned, the claim of an increased rating above 40 
percent for this disability remains at issue on appeal.  See 
AB v. Brown, 6 Vet. App. 35 (1993) (a claim remains in 
controversy where less than the maximum available benefits is 
awarded).


REMAND

The appellant last underwent a VA examination to evaluate the 
severity of his service-connected lumbar spine disability in 
May 1999.  In an August 2004 Appellant's Brief, the 
appellant's representative requested a current examination of 
the appellant.  Where the record does not adequately reveal 
the current state of the claimant's disability, the 
fulfillment of the statutory duty to assist requires a 
thorough and contemporaneous medical examination.  Suttman v. 
Brown, 5 Vet. App. 127, 138 (1993); Green (Victor) v. 
Derwinski, 1 Vet. App. 121, 124 (1991).

Further, during the pendency of this appeal, regulatory 
changes have twice amended the rating criteria for evaluating 
lumbar spine disabilities.  The first regulatory change 
affected only the rating criteria for intervertebral disc 
syndrome.  See 67 Fed. Reg. 54345-54349 (Aug. 22, 2002).  
This amendment was effective September 23, 2002.  Id.  The 
regulations regarding diseases and injuries to the spine, to 
include intervertebral disc syndrome, were again revised 
effective September 26, 2003.  68 Fed. Reg. 51454-51458 (Aug. 
27, 2003), 69 Fed. Reg. 32449-32450 (June 10, 2004).

When a law or regulation changes after a claim has been filed 
but before the administrative appeal process has been 
concluded, VA must determine whether the law or regulation 
identifies the type of claims to which it applies.  If the 
statute or regulation is silent, VA must determine whether 
applying the new provision to claims that were pending when 
it took effect would produce genuinely retroactive effects.  
The new provision should not be applied to the claim if it 
would produce retroactive effects.  See VAOPGCPREC 7-2003 
(Nov. 19, 2003) ("[S]tatutes or regulations liberalizing the 
criteria for entitlement to compensation . . . may be applied 
to pending claims because their effect would be limited to 
matters of prospective benefits."); see also VAOPGCPREC 1-
2004 (July 15, 2004).  However, where the amended regulations 
expressly provide an effective date and do not allow for 
retroactive application, the veteran is not entitled to 
consideration of the amended regulations prior to the 
established effective date.  Green v. Brown, 10 Vet. App. 
111, 116-119 (1997); see also 38 U.S.C.A. § 5110(g) (West 
2002) (where compensation is awarded pursuant to any Act or 
administrative issue, the effective date of such award or 
increase shall be fixed in accordance with the facts found 
but shall not be earlier than the effective date of the Act 
or administrative issue).  For any date prior to September 
23, 2002, the first set of revised regulations cannot be 
applied.  For any date prior to September 26, 2003, the 
second set of revised regulations cannot be applied.

Accordingly, this appeal is REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, D.C., for the 
following (VA will notify the appellant if further action is 
required on his part.):

1.  The RO should obtain VA records of 
treatment of the appellant for his 
service-connected lumbar spine disability 
from October 2002 to the present.  All 
records maintained are to be requested, 
to include those maintained in paper form 
and those maintained electronically 
(e.g., in computer files) or on 
microfiche.  The RO should associate all 
records and responses with the claims 
file.  If any records have been archived 
at a records repository, those records 
should be obtained.

2.  The appellant should be afforded a VA 
spine examination to evaluate the 
severity of his service-connected lumbar 
spine disability.  The claims folder 
should be made available to the examiner 
for review before the examination.  All 
relevant inquires on the examination 
worksheet should be completed.

3.  After the development requested above 
has been completed to the extent 
possible, the RO should again review the 
record.  If the benefit sought on appeal, 
for which a notice of disagreement has 
been filed, remains denied, the appellant 
and representative, if any, should be 
furnished a supplemental statement of the 
case and given the opportunity to respond 
thereto.  

The SSOC should set forth all pertinent 
laws and regulations, including both sets 
of the amended rating criteria for 
disabilities of the spine (effective 
September 23, 2002, and September 26, 
2003, respectively), see VAOPGCPREC 7-
2003 (Nov. 19, 2003), and should include 
a discussion of the application of those 
laws and regulations to the evidence.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant has the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded to the regional office.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 
38 U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	BETTINA S. CALLAWAY
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




